 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          DENTAL COMMERCE                                CASE NO. C19-1723 MJP
            CORPORATION, an Oregon
11          corporation,                                   MINUTE ORDER

12                                Plaintiff,

13                 v.

14          RONALD L. WINN, DDS, PS, a
            Washington corporation, and RONALD
15          L. WINN, an individual,

16                                Defendants.

17
            The following minute order is made by the direction of the court, the Honorable Marsha
18
     J. Pechman, United States District Judge:
19
            On December 24, 2019, Plaintiff filed a notice informing the Court that Defendant
20
     Ronald L. Winn had filed a Chapter 7 petition with the United States Bankruptcy Court for the
21
     Western District of Washington. (Dkt. No. 5.) This matter was automatically stayed pending
22
     resolution of the bankruptcy proceeding. (Dkt. No. 6.) See 11 U.S.C. § 362.
23

24


     MINUTE ORDER - 1
 1          On January 2, 2020, the Court asked the parties to file a status report within 30 days of

 2   the conclusion of the bankruptcy proceeding or by December 24, 2020, whichever was earlier.

 3   The Court has not received that report. The parties are directed to meet and confer and submit to

 4   the Court a joint status report within 14 days of this order.

 5          The clerk is ordered to provide copies of this order to all counsel.

 6          Filed June 2, 2021.

 7
                                                      William M. McCool
 8                                                    Clerk of Court

 9                                                    s/Paula McNabb
                                                      Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
